1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SANTOS VALENZUELA,                              )   Case No.: 1:17-cv-01440-LJO-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER VACATING FINDINGS AND
13          v.                                           RECOMMENDATIONS ISSUED DECEMBER 5,
                                                     )   2018
14                                                   )
     SMITH, et al.,
                                                     )   [ECF No. 33]
15                    Defendants.                    )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Santos Valenzuela is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On December 5, 2018, the undersigned issued Findings and Recommendations recommending
21   that the instant action be dismissed for failure to state a cognizable claim for relief. On December 28,
22   2018, Plaintiff filed objections to the Findings and Recommendations.
23          In his objections, Plaintiff contended that he filed his first amended complaint without
24   understanding the legal process and meaning of “deliberate indifference.” (ECF No. 38 at 1.) Plaintiff
25   further contended that he has “not been given the opportunity to study this matter in a facility law
26   library so I can correctly file the complaint for what happened to my hand in surgery. I merely was
27   forced to file [an] amended complaint in a mental health facility at California Health Care facility
28   without sufficient knowledge of the law and or access to the law library.” (Id. at 2.)
                                                         1
1             Based on Plaintiff’s allegations in his objections and in the interest of justice, the Court granted

2    Plaintiff one final opportunity to file a second amended complaint in an attempt to cure the

3    deficiencies and state a cognizable claim for relief. The Court held the pending December 5, 2018

4    Findings and Recommendations in abeyance unless and until Plaintiff filed a second amended

5    complaint and warned Plaintiff that if he failed to file a timely second amended complaint, the Court

6    would proceed with the Findings and Recommendations issued on December 5, 2018, recommending

7    the action be dismissed for failure to state a cognizable claim for relief.

8             On March 28, 2019, Plaintiff filed a second amended complaint. (ECF No. 46.) Accordingly,

9    the December 5, 2018 Findings and Recommendations are HEREBY VACATED, and the Court will

10   screen Plaintiff’s second amended complaint in due course.

11
12   IT IS SO ORDERED.

13   Dated:     March 29, 2019
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
